Citation Nr: 1038796	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of head injury 
with concussion, neck problems, headaches, and dizziness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
April 2008 and May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran reports that in December 1977 or January 1978, while 
stationed in Germany, he was the driver of an armored personnel 
carrier during a training exercise.  He asserts that the hinge 
pin of the hatch of the vehicle came loose and the hatch fell on 
the top/back of his head.  He stated that the hatch weighed 
approximately 80 pounds.  He stated that he was knocked 
unconscious and incurred dental injury.  He stated that he was 
physically removed from the vehicle, treated by unit medics, and 
was transported to Wurzburg Army Hospital or Schweinfurt Hospital 
for further examination and treatment.  He stated that he was 
released from the hospital and returned to his unit; however, he 
was not assigned as a driver for the remaining trained exercises 
due to his condition.  Service treatment records do not reflect 
any treatment for a head injury, or residuals thereof.  Attempts 
to obtain records from Wurzburg and Schweinfurt hospitals have 
been unsuccessful.

In March 2010, the Veteran underwent a VA neurological 
examination.  He relayed the above assertions to the examiner and 
stated that after the injury he was forced to take several months 
off, he went home on leave and had his teeth repaired with a 
bridge in Klamath Falls.  The Board notes that VA is required to 
make a reasonable effort to assist the Veteran in obtaining 
evidence to substantiate a claim.  38 C.F.R. § 3.159(c)(1) 
(2009).  The Veteran should be contacted to provide the name of 
the medical provider, address, and dates of treatment pertaining 
to the treatment rendered in Klamath Falls, and upon obtaining an 
appropriate release such records should be requested.  With 
regard to the Veteran's contentions that he was forced to take 
time off due to injuries sustained, the Board should request the 
Veteran's service personnel records and 201 personnel file.  The 
Board notes that the current personnel records file only contains 
the Veteran's DD Form 214 and his enlistment agreement.  

With regard to the March 2010 VA examination report, the examiner 
refers to an April 2007 VA PCP note pertaining to chronic 
cervicalgia.  The evidence of record does not contain any VA 
treatment records, thus the Veteran's VA treatment records must 
be associated with the claims folder.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board also requests clarification as to the etiological 
opinion of the March 2010 VA examiner.  The Veteran reported a 
traumatic brain injury (TBI) in service, and the examiner noted 
"severity of TBI at the time of injury: mild."  The examiner 
referred to dental treatment notes which reflected that he had 
several teeth loosened after a blow to the face, but noted that 
there was no mention of loss of consciousness or post-concussive 
symptoms.  The examiner then diagnosed mild TBI in service due to 
closed head injury from car accident while on maneuvers in 1978.  
The examiner noted that the Veteran reported that he had post-
concussive symptoms for several days after the incident.  The 
examiner noted that aside from dental trauma from a blow to the 
face his service records do not document any clear evidence of 
concussion occurring at this time.  The examiner stated that 
there was no suggestion of focal brain injury on examination, and 
a brain MRI was ordered.  The examiner noted that MRI of the 
brain showed no focal brain injury or residuals of diffuse axonal 
injury which are visible.  The examiner stated that this does not 
rule out mild TBI; which is supported by the clinical history.  
The examiner then opined that the Veteran had multiple residuals 
to include cervical spine disability, lumbar spine disability, 
headaches, and depression, due to in-service head/neck injury.  

An addendum opinion should be requested from the March 2010 VA 
examiner, as the VA examiner failed to provide a rationale for 
the conclusion that the Veteran sustained a mild TBI due to 
closed head injury from a 1978 car accident.  The examiner noted 
that service treatment records did not document any clear 
evidence of concussion occurring during service, nor loss of 
consciousness or post-concussive symptoms, but then stated that 
this does not rule out mild TBI, which is supported by the 
clinical history.  An addendum opinion is requested which 
contains a nexus opinion and a clear rationale for the opinion 
reached.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify 
the medical provider, address, and dates of 
treatment with regard to the dental treatment 
received in Klamath Falls in 1978.  If such 
efforts prove unsuccessful, documentation to that 
effect should be associated with the claims 
folder.

2.  Should the Veteran respond with appropriate 
information regarding the medical provider in 
Klamath Falls, upon obtaining an appropriate 
release, such records should be requested from 
the identified medical provider.  If such efforts 
prove unsuccessful, documentation to that effect 
should be associated with the claims folder.

3.  The Veteran's service personnel records and 
201 personnel file should be requested.  If such 
efforts prove unsuccessful, documentation to that 
effect should be associated with the claims 
folder.

4.  The entirety of the Veteran's VA treatment 
records should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be associated 
with the claims folder.

5.  AFTER completion of the above, the March 2010 
VA examiner, M.D., should be requested to provide 
an addendum opinion as to the etiology of the 
Veteran's claimed residuals of head injury with 
concussion.  The claims folder and a copy of this 
Remand should be made available to and reviewed 
by the examiner, M.D.  After reviewing the claims 
file and a copy of this Remand, the examiner 
should opine as to whether residuals of head 
injury with concussion, diagnosed as mild 
traumatic brain injury in March 2006, at least as 
likely as not (a 50% or higher degree of 
probability) had its clinical onset during the 
Veteran's period of active service , or are any 
residuals of head injury with concussion, 
diagnosed as mild traumatic brain injury 
otherwise related to the period of active 
service.  

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, post-service 
medical evidence, and lay statements of the 
Veteran.  The examiner should specifically 
provide support for the statement that the MRI 
results do not "rule out mild TBI; which is 
supported by the clinical history," and the 
examiner should provide details regarding such 
clinical history.

In the event the March 2010 VA examiner, M.D., is 
unavailable to provide an addendum opinion, the 
Veteran should be afforded another VA 
neurological examination to assess the nature and 
etiology of his claimed residuals of head injury 
with concussion, neck problems, headaches, and 
dizziness.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
medically indicated special tests should be 
accomplished, and all special test and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to whether 
residuals of head injury with concussion, 
diagnosed as mild traumatic brain injury in March 
2006, at least as likely as not (a 50% or higher 
degree of probability) had its clinical onset 
during the Veteran's period of active service , 
or are any residuals of head injury with 
concussion otherwise related to the period of 
active service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, post-service 
medical evidence, and lay statements of the 
Veteran.

6.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
service connection issue.  If the benefit sought 
is not granted in full, the Veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

